Title: The Commissioners to John Gilbank, 10 November 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Gilbank, John


     
      Sir
      Passy Novr. 10. 1778
     
     We have received your Letter of October the sixth, and wish it was in our Power to do more for officers in your situation than We do, altho that amounts in the whole to a large sum. But as We have al­ready lent you as much Money as We have lent been able to lend to other officers of your Rank and in your Circumstances, it is not in our Power we cannot without a blameable Partiality to lend you any more. We, are, sir your most obedient humble servants
    